         Case 1:20-cr-00059-VSB Document 94 Filed 03/23/21 Page 1 of 1




                                                                 March 19, 2021

BY ELECTRONIC COURT FILING
Honorable Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
                                                               3/23/2021
New York, NY 10007

                     Re: U.S. v. Kaila Minaya Marcano-Pena
                        Case No. 20 Cr. 59 (VSB)

Dear Judge Broderick:

        My office represents Ms. Kaila Minaya Marcano-Pena in connection with the above-
captioned matter. I write to respectfully request that the Court permit Ms. Marcano-Pena to
travel to 11611 NW 29th Manor, Sunrise, Florida 33323 for a family faith retreat from March 27,
2021 through April 4, 2021. She plans on traveling by car from Maryland, where she currently
resides.

       Counsel has communicated with AUSA Juliana Murray and Pretrial Services officer
Bernisa Mejia. The Government and Pretrial Services do not object to this request.

        Ms. Marcano-Pena respectfully requests that the Court allow her to accompany her
family to this faith retreat.

                                                                 Respectfully submitted,



                                                                 Luis O. Diaz, Esq.

Cc: Juliana Murray, Assistant U.S. Attorney (Via ECF)
